

 
EXHIBIT 10.1
 
 
BUSINESS MANAGEMENT AGREEMENT
 
 
THIS BUSINESS MANAGEMENT AGREEMENT (this "Agreement") is entered into as of
January 7, 2010, by and between Senior Housing Properties Trust, a Maryland real
estate investment trust (the "Company"), Reit Management & Research LLC, a
Delaware limited liability company (the "Manager"), and, solely with respect to
certain non-competition covenants in Section 15 of this Agreement, Barry M.
Portnoy, Gerard M. Martin and Adam D. Portnoy.
 
WHEREAS, the Company and the Manager are parties to an Amended and Restated
Advisory Agreement, dated as of January 1, 2006 (as amended, the "Original
Agreement"), and Barry M. Portnoy, Gerard M. Martin and Adam D. Portnoy are
parties to the Original Agreement solely with respect to certain covenants in
Section 14 thereof; and
 
WHEREAS, the parties to the Original Agreement wish to amend and restate the
Original Agreement as hereinafter provided;
 
NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree that the Original Agreement is hereby amended and restated
to read in its entirety as follows:
 
1.  Engagement.  Subject to the terms and conditions hereinafter set forth, the
Company hereby continues to engage the Manager to provide the management and
real estate investment services contemplated by this Agreement with respect to
the Company's business and real estate investments, and the Manager hereby
accepts such continued engagement.
 
2.  General Duties of the Manager.  The Manager shall use its reasonable best
efforts to present to the Company a continuing and suitable real estate
investment program consistent with the real estate investment policies and
objectives of the Company.  Subject to the supervision of the Company's Board of
Trustees (the "Trustees"), the Manager shall:
 
(a)  provide research and economic and statistical data in connection with the
Company's real estate investments and recommend changes in the Company's real
estate investment policies when appropriate;
 
(b)  (i) investigate and evaluate investments in, or acquisitions or
dispositions of, real estate and related interests, and financing and
refinancing opportunities, (ii) make recommendations concerning specific
investments to the Trustees, and (iii) evaluate and
 

 
 
 

--------------------------------------------------------------------------------

 

 
negotiate contracts with respect to the foregoing, in each case, on behalf of
the Company and in the furtherance of the Company's real estate financing
objectives;
 
(c)  investigate, evaluate and negotiate the prosecution and negotiation of any
claims of the Company in connection with its real estate investments;
 
(d)  administer bookkeeping and accounting functions as are required for the
management and operation of the Company, contract for audits and prepare or
cause to be prepared such reports and filings as may be required by any
governmental authority in connection with the ordinary conduct of the Company's
business, and otherwise advise and assist the Company with its compliance with
applicable legal and regulatory requirements, including without limitation,
periodic reports, returns or statements required under the Securities Exchange
Act of 1934, as amended, the Internal Revenue Code of 1986, as amended (said
Code, as in effect from time to time, together with any regulations and rulings
thereunder, being hereinafter referred to as the "Internal Revenue Code"), the
securities and tax statutes of any jurisdiction in which the Company is
obligated to file such reports, or the rules and regulations promulgated under
any of the foregoing;
 
(e)  advise and assist in the preparation and filing of all offering documents
(public and private), and all registration statements, prospectuses or other
documents filed with the Securities and Exchange Commission (the "SEC") or any
state (it being understood that the Company shall be responsible for the content
of any and all of its offering documents and SEC filings (including without
limitation those filings referred to in Section 2(d) hereof), and the Manager
shall not be held liable for any costs or liabilities arising out of any
misstatements or omissions in the Company's offering documents or SEC filings,
whether or not material, and the Company shall promptly indemnify the Manager
from such costs and liabilities);
 
(f)  retain counsel, consultants and other third party professionals on behalf
of the Company;
 
(g)  provide internal audit services as hereinafter provided;
 
(h)  advise and assist with the Company's risk management and oversight
function;
 
(i)  to the extent not covered above, advise and assist the Company in the
review and negotiation of the Company's contracts and agreements, coordination
and supervision of all third party legal services and oversight of processing of
claims by or against the Company;
 

 
2

--------------------------------------------------------------------------------

 

 
(j)  advise and assist the Company with respect to the Company's public
relations, preparation of marketing materials, internet website and investor
relations services;
 
(k)  provide office space, office equipment and the use of accounting or
computing equipment when required;
 
(l)  advise and assist with respect to:  the design, operation and maintenance
of network infrastructure, including telephone and data transmission lines,
voice mail, facsimile machines, cellular phones, pager, etc.; and local area
network and wide area network communications support; and
 
(m)  provide personnel necessary for the performance of the foregoing services.
 
In performing its services under this Agreement, the Manager may utilize
facilities, personnel and support services of various of its affiliates.  The
Manager shall be responsible for paying such affiliates for their personnel and
support services and facilities out of its own funds unless otherwise approved
by a majority vote of the Independent Trustees (the "Independent Trustees"), as
defined in the Company's Bylaws, as in effect from time to time (the
"Bylaws").  Notwithstanding the foregoing, fees, costs and expenses of any third
party which is not an affiliate of the Manager retained as permitted hereunder
are to be paid by the Company.  Without limiting the foregoing sentence, any
such fees, costs or expenses referred to in the immediately preceding sentence
which may be paid by the Manager shall be reimbursed to the Manager by the
Company promptly following submission to the Company of a statement of any such
fees, costs or expenses by the Manager.
 
Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, the Manager pursuant to this Agreement shall not
include any investment management or related services with respect to any assets
of the Company as the Company may wish to allocate from time to time to
investments in "securities" (as defined in the Investment Advisers Act of 1940,
as amended).
 
In performing its services hereunder with respect to the Company, the Manager
shall adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company's Code of
Business Conduct and Ethics, as in effect from time to time.  In addition, the
Manager shall make available to its officers and employees providing such
services to the Company the procedures for the receipt, retention and treatment
of complaints regarding accounting, internal accounting controls or auditing
matters relating to the Company and for the confidential, anonymous submission
by such officers and employees of concerns regarding questionable accounting or
auditing matters relating to the Company, as set forth in the Company's
Procedures for Handling Concerns or Complaints about Accounting, Internal
Accounting Controls or Auditing Matters, as in effect from time to time.
 

 
3

--------------------------------------------------------------------------------

 

 
3.  Bank Accounts.  The Manager shall establish and maintain one or more bank
accounts in its own name or in the name of the Company, and shall collect and
deposit into the account or accounts and disburse therefrom any monies on behalf
of the Company; provided that no funds in any account shall be commingled with
any funds of the Manager or any other person or entity.  The Manager shall from
time to time, or at any time requested by the Trustees, render an appropriate
accounting of collections and payments to the Trustees and to the auditors of
the Company.
 
4.  Records.  The Manager shall maintain appropriate books of account and
records relating to this Agreement, which books of account and records shall be
available for inspection by representatives of the Company upon reasonable
notice during ordinary business hours.
 
5.  Information Furnished to Manager.  The Trustees shall at all times keep the
Manager fully informed with regard to the real estate investment policies of the
Company, the capitalization policy of the Company, and generally the Trustees'
then-current intentions as to the future of the Company.  In particular, the
Company shall notify the Manager promptly of its intention to sell or otherwise
dispose of any of the Company's real estate investments or to make any new real
estate investment.  The Company shall furnish the Manager with such information
with regard to its affairs as the Manager may from time to time reasonably
request. The Company shall retain legal counsel and accountants to provide legal
and accounting advice and services as the Manager or the Trustees shall deem
necessary or appropriate to adequately perform the functions of the Company, and
shall have legal or accounting opinions and advice as the Manager or the
Trustees shall reasonably request.
 
6.  REIT Qualification; Compliance with Law and Organizational
Documents.  Anything else in this Agreement to the contrary notwithstanding, the
Manager shall refrain from any action (including, without limitation, the
furnishing or rendering of services to tenants of property or managing real
property) which, in its judgment made in good faith, or in the judgment of the
Trustees as transmitted to the Manager in writing, would (a) adversely affect
the qualification of the Company as a real estate investment trust as defined
and limited in the Internal Revenue Code or which would make the Company subject
to the Investment Company Act of 1940, as amended (the "1940 Act"), (b) violate
any law or rule, regulation or statement of policy of any governmental body or
agency having jurisdiction over the Company or over its securities, or (c) not
be permitted by the Company's Declaration of Trust or Bylaws, except if the
action shall be ordered by the Trustees, in which event the Manager shall
promptly notify the Trustees of the Manager's judgment that the action would
adversely affect such qualification, make the Company subject to the 1940 Act or
violate any such law, rule, regulation or policy, or the Company's Declaration
of Trust or Bylaws and shall refrain from taking the action pending further
clarification or instructions from the Trustees.  In addition, the Manager shall
take affirmative steps which, in its judgment made in good faith, or in the
judgment of the Trustees as transmitted to the Manager in writing, would prevent
or cure any action described in (a), (b) or (c) above.
 

 
4

--------------------------------------------------------------------------------

 

 
7.  Self-Dealing.  Neither the Manager nor any affiliate of the Manager shall,
directly or indirectly, sell any property or assets to the Company or purchase
any property or assets from the Company, lease any property from the Company or
borrow any money from the Company, except as approved by a majority of the
Independent Trustees (or otherwise pursuant to the Declaration of Trust or
Bylaws).  In addition, except as otherwise provided in Sections 2, 10 or 11
hereof, or except as approved by a majority of the Independent Trustees (or
otherwise pursuant to the Declaration of Trust or Bylaws), neither the Manager
nor any affiliate of the Manager shall receive any commission or other
remuneration, directly or indirectly, in connection with the activities of the
Company or any joint venture or partnership in which the Company is a party.
 
8.  No Partnership or Joint Venture.  The Company and the Manager are not
partners or joint venturers with each other and neither the terms of this
Agreement nor the fact that the Company and the Manager have joint interests in
any one or more investments, ownership or other interests in any one or more
entities or may have common officers or employees or a tenancy relationship
shall be construed so as to make them such partners or joint venturers or impose
any liability as such on either of them.
 
9.  Fidelity Bond.  The Manager shall not be required to obtain or maintain a
fidelity bond in connection with the performance of its services hereunder.
 
10.  Compensation.  The Manager shall be paid a management fee (the "Management
Fee") for the services rendered by it to the Company pursuant to this
Agreement.  The Management Fee for each full fiscal year of the Company shall
equal the sum of one-half of one percent (0.5%) of the Annual Average
Transferred Assets (as defined below), plus seven-tenths of one percent (0.7%)
of the Annual Average Invested Capital (as defined below) up to $250,000,000,
plus one-half of one percent (0.5%) of the Annual Average Invested Capital equal
to or exceeding $250,000,000.  The Management Fee shall be prorated for any
partial fiscal year of the Company during the term of this Agreement.  In
addition, the Manager shall be paid an annual incentive fee (the "Incentive
Fee") for each fiscal year of the Company, consisting of a number of shares of
the Company's common shares of beneficial interest ("Common Shares") with an
aggregate value (determined as provided below) equal to fifteen percent (15%) of
the product of (i) the weighted average Common Shares outstanding on a diluted
basis during such fiscal year and (ii) the excess if any of the FFO Per Share
(as defined below) for such fiscal year over the FFO Per Share for the preceding
fiscal year; provided however, in no event shall the Incentive Fee payable in
respect of any fiscal year exceed $.02 multiplied by the weighted average number
of Common Shares outstanding on a diluted basis during such fiscal year. (The
Management Fee and Incentive Fee are hereinafter collectively referred to as the
"Fees.")
 
For purposes of this Agreement:  (a) "Annual Average Transferred Assets" of the
Company, for any fiscal year, means the daily weighted average during such
fiscal year of the aggregate book value of the Transferred Assets (including
acquisition related costs and costs which may be allocated to intangibles or are
unallocated), before reserves for depreciation, amortization, impairment charges
or bad debts and other similar noncash items; (b) "Annual
 

 
5

--------------------------------------------------------------------------------

 

 
Average Invested Capital" of the Company, for any fiscal year, means the daily
weighted average during such fiscal year of the aggregate historical cost of the
consolidated assets of the Company, excluding the Transferred Assets, invested,
directly or indirectly, in equity interests in and loans secured by real estate
and personal property owned in connection with such real estate (including
acquisition related costs and costs which may be allocated to intangibles or are
unallocated), before reserves for depreciation, amortization, impairment charges
or bad debts and other similar noncash items; (c) "FFO Per Share" for any fiscal
year, means (i) the Company's consolidated net income, computed in accordance
with generally accepted accounting principles in the United States, before gain
or loss on sale of properties, acquisition costs and extraordinary items,
depreciation, amortization, impairment charges and other non-cash items,
including the Company's pro rata share of the funds from operations (determined
in accordance with this clause) for such fiscal year of (A) any unconsolidated
subsidiary and (B) any entity for which the Company accounts by the equity
method of accounting, divided by (ii) the weighted average number of Common
Shares outstanding on a diluted basis during such fiscal year; and (d)
"Transferred Assets" means the assets owned by the Company and its subsidiaries
as of October 12, 1999.
 
Notwithstanding anything in this Section 10 to the contrary, with respect to any
properties acquired by the Company pursuant to the Purchase Agreements (as
defined below), the assets included in the determination of Annual Average
Invested Capital for each such property on the date of acquisition shall equal
the undepreciated gross book value thereof on the books of HRPT Properties Trust
immediately prior to acquisition of such property by the Company (including
acquisition related costs and costs which may be allocated to intangibles or are
unallocated) and all subsequent adjustments shall be based on that initial book
value.  For purposes of this Agreement, "Purchase Agreements" shall mean the
various purchase and sale agreements, all dated as of May 5, 2008, pursuant to
which the Company contracted to buy from HRPT Properties Trust and/or certain of
its subsidiaries certain medical office buildings, clinics and biomedical,
pharmaceutical and laboratory buildings.
 
Unless the Company and the Manager otherwise agree, the Management Fee shall be
computed and payable by the Company on a year to date basis within thirty (30)
days following the end of each fiscal month.  These computations shall be based
upon the Company's monthly or quarterly financial statements, as the case may
be, and shall be in reasonable detail.  The Incentive Fee shall be computed and
payable by the Company within thirty (30) days following the public availability
of the Company's annual audited financial statements for each fiscal year.  A
copy of the computations shall promptly be delivered to the Manager accompanied
by payment of the Fees shown thereon to be due and payable.
 
The aggregate Fees payable for each fiscal year shall be subject to adjustment
as of the end of that year.  On or before the 30th day after public availability
of the Company's annual audited financial statements for each fiscal year, the
Company shall deliver to the Manager an Officer's Certificate (a "Certificate")
reasonably acceptable to the Manager and certified by an authorized officer of
the Company setting forth (i) the Annual Average Transferred Assets, the Annual
Average Invested Capital and the FFO Per Share for the Company's fiscal year
ended
 

 
6

--------------------------------------------------------------------------------

 

 
upon the immediately preceding December 31, and (ii) the Company's computation
of the Fees payable for the fiscal year.
 
If the aggregate Fees payable for any fiscal year as shown in the Certificate
exceed the aggregate amounts previously paid by the Company, the Company shall
pay the deficit to the Manager at the time of delivery of the Certificate.
 
If the aggregate Fees payable for any fiscal year as shown in the Certificate
are less than the aggregate amounts previously paid by the Company, the Company
shall specify in the Certificate whether the Manager should (i) refund to the
Company an amount equal to the difference or (ii) grant the Company a credit
against the Fees next coming due in the amount of the difference until that
amount has been fully paid or otherwise discharged.
 
Payment of the Incentive Fee shall be made by issuance of Common Shares. The
number of shares to be issued in payment of the Incentive Fee shall be the whole
number of shares (disregarding any fraction) equal to the value of the Incentive
Fee, as provided above, divided by the average closing price of the Common
Shares on the New York Stock Exchange during the month before the end of the
fiscal year for which the computation is made.
 
11.  Additional Services.
 
(a)  The Manager shall provide to the Company an internal audit function meeting
applicable requirements of the New York Stock Exchange and the Securities and
Exchange Commission and otherwise in scope approved by the Audit Committee of
the Board of Trustees of the Company.  As additional compensation payable
pursuant to Section 10 to the Manager for such additional services, the Company
agrees to reimburse the Manager, within 30 days of the receipt of the invoice
therefor, for a pro rata share (as agreed to by the Independent Trustees from
time to time) of the following costs of the Manager:
 
(i)  employment expenses of the Manager's internal audit manager and other
employees of the Manager actively engaged in providing internal audit services,
including but not limited to salary, wages, payroll taxes and the cost of
employee benefit plans; and
 
(ii)  the reasonable travel and other out-of-pocket expenses of the Manager
relating to the activities of the Manager's internal audit manager and other of
the Manager's employees actively engaged in providing internal audit services
and the reasonable third party expenses which the Manager incurs in connection
with its provision of internal audit services.
 

 
7

--------------------------------------------------------------------------------

 


 
(b)  If, and to the extent that, the Company shall request the Manager to render
services on behalf of the Company other than those required to be rendered by
the Manager in accordance with the terms of this Agreement, those additional
services shall be compensated separately on terms to be agreed upon between the
Manager and the Company from time to time.  In addition, the Company may make
awards to the employees of the Manager and others under the Company's Incentive
Share Award Plan then in effect or any plan adopted by the Company from time to
time in replacement thereof.
 
12.  Expenses of the Manager. Without regard to and without limiting the
compensation received by the Manager from the Company pursuant to this Agreement
and except to the extent provided by Sections 2, 10 or 11, the Manager shall
bear the following expenses incurred in connection with the performance of its
duties under this Agreement:
 
(a)  employment expenses of the personnel employed by the Manager, including,
but not limited to, salaries, wages, payroll taxes and the cost of employee
benefit plans;
 
(b)  fees and travel and other expenses paid to directors, officers and
employees of the Manager, except fees and travel and other expenses of persons
who are trustees or officers of the Company incurred in their capacities as
trustees or officers of the Company;
 
(c)  rent, telephone, utilities, office furniture, equipment and machinery
(including computers, to the extent utilized) and other office expenses of the
Manager, except to the extent those expenses may relate solely to an office
maintained by the Company separate from the office of the Manager; and
 
(d)  miscellaneous administrative expenses relating to performance by the
Manager of its obligations hereunder.
 
13.  Expenses of the Company.  Except as expressly otherwise provided in this
Agreement, the Company shall pay all its expenses not payable by the Manager,
and, without limiting the generality of the foregoing, it is specifically agreed
that the following expenses of the Company shall be paid by the Company and
shall not be paid by the Manager:
 
(a)  the cost of borrowed money;
 
(b)  taxes on income and taxes and assessments on real and personal property, if
any, and all other taxes applicable to the Company;
 
(c)  legal, auditing, accounting, underwriting, brokerage, listing, reporting,
registration and other fees, and printing, engraving and other expenses and
taxes incurred in
 

 
8

--------------------------------------------------------------------------------

 

 
connection with the issuance, distribution, transfer, trading, registration and
stock exchange listing of the Company's securities, including transfer agent's,
registrar's and indenture trustee's fees and charges;
 
(d)  expenses of organizing, restructuring, reorganizing or terminating the
Company, or of revising, amending, converting or modifying the Company's
organizational documents;
 
(e)  fees and travel and other expenses paid to trustees and officers of the
Company in their capacities as such (but not in their capacities as officers or
employees of the Manager) and fees and travel and other expenses paid to
advisors, contractors, mortgage servicers, consultants, and other agents and
independent contractors employed by or on behalf of the Company;
 
(f)  expenses directly connected with the investigation, acquisition,
disposition or ownership of real estate interests or other property (including
third party property diligence costs, appraisal reporting, the costs of
foreclosure, insurance premiums, legal services, brokerage and sales
commissions, maintenance, repair, improvement and local management of property),
other than expenses with respect thereto of employees of the Manager, to the
extent that such expenses are to be borne by the Manager pursuant to Section 12
above;
 
(g)  all insurance costs incurred in connection with the Company (including
officer and trustee liability insurance) or in connection with any officer and
trustee indemnity agreement to which the Company is a party;
 
(h)  expenses connected with payments of dividends or interest or contributions
in cash or any other form made or caused to be made by the Trustees to holders
of securities of the Company;
 
(i)  all expenses connected with communications to holders of securities of the
Company and other bookkeeping and clerical work necessary to maintaining
relations with holders of securities, including the cost of preparing, printing,
posting, distributing and mailing certificates for securities and proxy
solicitation materials and reports to holders of the Company's securities;
 
(j)  legal, accounting and auditing fees and expenses, other than those
described in subsection (c) above;
 
(k)  filing and recording fees for regulatory or governmental filings, approvals
and notices to the extent not otherwise covered by any of the foregoing items of
this Section 13;
 
9

--------------------------------------------------------------------------------


(l)  expenses relating to any office or office facilities maintained by the
Company separate from the office of the Manager; and
 
(m)  the costs and expenses of all equity award or compensation plans or
arrangements established by the Company, including the value of awards made by
the Company to the Manager or its employees, if any.
 
14.  Limits of Manager Responsibility; Indemnification; Company Remedies.  The
Manager assumes no responsibility other than to render the services described
herein in good faith and shall not be responsible for any action of the Trustees
in following or declining to follow any advice or recommendation of the
Manager.  The Manager, its shareholders, directors, officers, employees, agents
and affiliates will not be liable to the Company, its shareholders, or others,
except by reason of acts constituting bad faith, willful or wanton misconduct or
gross negligence in the performance of its obligations hereunder.  The Company
shall reimburse, indemnify and hold harmless the Manager, its shareholders,
directors, officers and employees, and its agents and affiliates for and from
any and all expenses, losses, damages, liabilities, demands, charges and claims
of any nature whatsoever (including, without limitation, all reasonable
attorneys', accountants' and experts' fees and expenses) in respect of or
arising from any acts or omissions of the Manager with respect to the provision
of services by it or performance of its obligations in connection with this
Agreement or performance of other matters pursuant to specific instruction by
the Trustees, except to the extent such provision or performance was in willful
bad faith or grossly negligent.  Without limiting the foregoing, the Company
shall promptly advance expenses incurred by the indemnitees referred to in this
section for matters referred to in this section, upon request for such
advancement.
 
15.  Other Activities of the Manager and its Shareholders.  Nothing herein shall
prevent the Manager from engaging in other activities or businesses or from
acting as manager to any other person or entity (including other real estate
investment trusts) even though such person or entity has investment policies and
objectives similar to those of the Company; provided, however, that none of the
Manager, Barry M. Portnoy, Gerard M. Martin nor Adam D. Portnoy shall provide
management services to, make competitive direct investment in or, in the case of
Barry M. Portnoy, Gerard M. Martin and Adam D. Portnoy, serve as a director or
officer of, any other real estate investment trust which is principally engaged
in the business of ownership of Senior Properties (as defined below) without the
consent of a majority of the Independent Trustees.  The Company acknowledges
that the Manager manages real estate investment trusts and other entities
(including, as of the date of this Agreement, HRPT Properties Trust, Hospitality
Properties Trust, Government Properties Income Trust, Five Star Quality Care,
Inc. and TravelCenters of America LLC) and that the Manager shall be free from
any obligation to present to the Company any particular investment opportunity
which comes to the Manager and that the Manager is not required to present the
Company with opportunities to invest in properties that are primarily of a type
that are the investment focus of another person or entity now or in the future
managed by the Manager.  In addition, except as expressly provided herein,
nothing herein shall prevent any shareholder or affiliate of the Manager from
engaging in any other business or from rendering services of any kind to any
other corporation, partnership or
 

 
10

--------------------------------------------------------------------------------

 

 
other entity (including competitive business activities).  The Company
acknowledges and agrees that the Manager has certain interests that may be
divergent from those of the Company.  The parties agree that these relationships
and interests shall not affect either party's rights and obligations under this
Agreement.  Without limiting the foregoing provisions, the Manager agrees, upon
the request of any trustee of the Company, to disclose certain real estate
investment information concerning the Manager or certain of its affiliates;
provided, however, that the disclosure shall be required only if it does not
constitute a breach of any fiduciary duty or obligation of the Manager, and the
Company shall be required to keep such information confidential.
 
Directors, officers, employees and agents of the Manager or of its affiliates
may serve as Trustees, officers, employees, agents, nominees or signatories of
the Company.  When executing documents or otherwise acting in capacities for the
Company, these persons shall use their respective titles in the Company.
 
For purposes of this Agreement, "Senior Properties" shall mean senior
apartments, congregate communities, assisted living properties, nursing homes or
other healthcare properties, including medical office buildings, clinics and
biomedical, pharmaceutical and laboratory buildings, but excluding mixed use
properties where medical office, clinic, biomedical, pharmaceutical or
laboratory use is under 50% (determined by rentable square footage, excluding
common areas), and further provided usual office use by a tenant with a medical
based business shall not constitute medical use.
 
16.  Term, Termination.  This Agreement shall continue in force and effect until
December 31, 2010, and shall be automatically renewed for successive one year
terms annually thereafter unless notice of non-renewal is given by the Company
or the Manager before the end of the term.  It is expected that the terms and
conditions may be reviewed by the Independent Trustees of the Compensation
Committee of the Board of Trustees of the Company at least annually.
 
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement may be terminated by either party hereto upon sixty (60) days' written
notice to the other party, pursuant to, in the case of a termination by the
Company, a majority vote of the Independent Trustees or, in the case of a
termination by the Manager, by a majority vote of the directors of the Manager.
 
Section 17 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in Sections
14 and 17, a termination shall be without further liability of either party to
the other, other than for breach or violation of this Agreement prior to
termination.
 

 
11

--------------------------------------------------------------------------------

 

 
17.  Action Upon Termination.  From and after the effective date of any
termination of this Agreement pursuant to Section 16 hereof, the Manager shall
be entitled to no compensation for services rendered hereunder for the remainder
of the then-current term of this Agreement, but shall be paid, on a pro rata
basis, all compensation due for services performed prior to the effective date
of such termination, including, without limitation, a pro rata portion of the
then current year's Incentive Fee.  Upon termination, the Manager immediately
shall:
 
(a)  pay over to the Company all monies collected and held for the account of
the Company by it pursuant to this Agreement, after deducting therefrom any
accrued and unpaid Fees (including, without limitation, a pro rata portion of
the then current year's Incentive Fee, and reimbursements for its expenses to
which it is then entitled);
 
(b)  deliver to the Trustees a full and complete accounting, including a
statement showing all sums collected by it and a statement of all sums held by
it for the period commencing with the date following the date of its last
accounting to the Trustees; and
 
(c)  deliver to the Trustees all property and documents of the Company then in
its custody or possession.
 
The amount of Fees paid to the Manager upon termination shall be subject to
adjustment pursuant to the following mechanism.  On or before the 30th day after
public availability of the Company's annual audited financial statements for the
fiscal year in which termination occurs, the Company shall deliver to the
Manager a Certificate reasonably acceptable to the Manager and certified by an
authorized officer of the Company setting forth (i) the Annual Average
Transferred Assets, the Annual Average Invested Capital and the FFO Per Share
for the Company's fiscal year ended upon the immediately preceding December 31,
and (ii) the Company's computation of the Fees (including, without limitation, a
pro rata portion of the then current year's Incentive Fee) payable upon the date
of termination.
 
If the annual Fees owed upon termination as shown in the Certificate exceed the
Fees paid by the Company upon termination, the Company shall include its check
for the deficit and deliver the same to the Manager with the Certificate. The
Incentive Fee for any partial fiscal year will be determined by multiplying the
Incentive Fee for such year (assuming this Agreement were in effect for the
entire year) by a fraction, the numerator of which is the number of days in the
portion of such year during which this Agreement was in effect, and the
denominator of which shall be 365.
 
If the annual Fees owed upon termination as shown in the Certificate are less
than the Fees paid by the Company upon termination, the Manager shall remit to
the Company its check in an amount equal to the difference.
 

 
12

--------------------------------------------------------------------------------

 

 
18.  Trustee Action.  Wherever action on the part of the Trustees is
contemplated by this Agreement, action by a majority of the Trustees, including
a majority of the Independent Trustees, shall constitute the action provided for
herein.
 
19.  TRUSTEES AND SHAREHOLDERS NOT LIABLE.  THE DECLARATION OF TRUST, A COPY OF
WHICH, TOGETHER WITH ALL AMENDMENTS, IS DULY FILED IN THE OFFICE OF THE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND PROVIDES THAT
THE NAME SENIOR HOUSING PROPERTIES TRUST REFERS TO THE TRUSTEES COLLECTIVELY AS
TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY.  NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF THE COMPANY SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE COMPANY.  ALL
PERSONS DEALING WITH THE COMPANY, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF
THE COMPANY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.
 
20.  Notices.  Any notice, report or other communication required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given when delivered in person, upon confirmation of receipt when transmitted by
facsimile transmission, on the next business day if transmitted by a nationally
recognized overnight courier or on the third business day following mailing by
first class mail, postage prepaid, in each case as follows (or at such other
United States address or facsimile number for a party as shall be specified by
like notice):
 
 
If to the Company:
 
Senior Housing Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attention: President
Facsimile No.:  (617) 796-8349
 
If to the Manager:
 
Reit Management & Research LLC
400 Centre Street
Newton, Massachusetts 02458
Attention: President
Facsimile No.:  (617) 928-1305
 
21.  Amendments.  This Agreement shall not be amended, changed, modified,
terminated, or discharged in whole or in part except by an instrument in writing
signed by each of the parties hereto, or by their respective successors or
assigns, or otherwise as provided herein.
 

 
13

--------------------------------------------------------------------------------

 

 
22.  Assignment.  Neither party may assign this Agreement or its rights
hereunder or delegate its duties hereunder without the written consent of the
other party, except in the case of an assignment or delegation by the Manager to
a corporation, partnership, limited liability company, association, trust, or
other successor entity which may take over the property and carry on the affairs
of the Manager and which remains under the control of one or more persons who
controlled the operations of the Manager immediately prior to such assignment or
delegation.
 
23.  No Third Party Beneficiary.  Except as otherwise provided in Section 26(i),
no person or entity other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement.
 
24.  Successors and Assigns.  This Agreement shall be binding upon any
successors or permitted assigns of the parties hereto as provided herein.
 
25.  Governing Law.  The provisions of this Agreement shall be governed by and
construed in accordance with the laws of The Commonwealth of Massachusetts.
 
26.  Arbitration.
 
(a)  Any disputes, claims or controversies between the parties (i) arising out
of or relating to this Agreement or the provision of services by the Manager
pursuant to this Agreement, or (ii) brought by or on behalf of any shareholder
of the Company (which, for purposes of this Section 26, shall mean any
shareholder of record or any beneficial owner of shares of the Company, or any
former shareholder of record or beneficial owner of shares of the Company),
either on his, her or its own behalf, on behalf of the Company or on behalf of
any series or class of shares of the Company or shareholders of the Company
against the Company or any trustee, officer, manager (including Reit Management
& Research LLC or its successor), agent or employee of the Company, including
disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance or enforcement of this Agreement, the Declaration
of Trust or the Bylaws (all of which are referred to as "Disputes"), or relating
in any way to such a Dispute or Disputes shall, on the demand of any party to
such Dispute be resolved through binding and final arbitration in accordance
with the Commercial Arbitration Rules (the "Rules") of the American Arbitration
Association ("AAA") then in effect, except as those Rules may be modified in
this Section 26.  For the avoidance of doubt, and not as a limitation, Disputes
are intended to include derivative actions against trustees, officers or
managers of the Company and class actions by a shareholder against those
individuals or entities and the Company.  For the avoidance of doubt, a Dispute
shall include a Dispute made derivatively on behalf of one party against another
party.
 
(b)  There shall be three arbitrators.  If there are only two parties to the
Dispute, each party shall select one arbitrator within 15 days after receipt by
respondent of a copy of the demand for arbitration.  Such arbitrators may be
affiliated or interested persons of such parties.
 

 
14

--------------------------------------------------------------------------------

 

 
If either party fails to timely select an arbitrator, the other party to the
Dispute shall select the second arbitrator who shall be neutral and impartial
and shall not be affiliated with or an interested person of either party.  If
there are more than two parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand, shall each select, by the vote of a
majority of the claimants or the respondents, as the case may be, one
arbitrator.  Such arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be.  If either all claimants or
all respondents fail to timely select an arbitrator then such arbitrator (who
shall be neutral, impartial and unaffiliated with any party) shall be appointed
by the parties who have appointed the first arbitrator.  The two arbitrators so
appointed shall jointly appoint the third and presiding arbitrator (who shall be
neutral, impartial and unaffiliated with any party) within 15 days of the
appointment of the second arbitrator.  If the third arbitrator has not been
appointed within the time limit specified herein, then the AAA shall provide a
list of proposed arbitrators in accordance with the Rules, and the arbitrator
shall be appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.
 
(c)  The place of arbitration shall be Boston, Massachusetts unless otherwise
agreed by the parties.
 
(d)  There shall be only limited documentary discovery of documents directly
related to the issues in dispute, as may be ordered by the arbitrators.
 
(e)  In rendering an award or decision (the "Award"), the arbitrators shall be
required to follow the laws of The Commonwealth of Massachusetts.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.
 
(f)  Except to the extent expressly provided by this Agreement or as otherwise
agreed by the parties, each party involved in a Dispute shall bear its own costs
and expenses (including attorneys' fees), and the arbitrators shall not render
an award that would include shifting of any such costs or expenses (including
attorneys' fees) or, in a derivative case or class action, award any portion of
the Company's award to the claimant or the claimant's attorneys.  Each party
(or, if there are more than two parties to the Dispute, all claimants, on the
one hand, and all respondents, on the other hand, respectively) shall bear the
costs and expenses of its (or their) selected arbitrator and the parties (or, if
there are more than two parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand) shall equally bear the costs and
expenses of the third appointed arbitrator.
 
(g)  An Award shall be final and binding upon the parties thereto and shall be
the sole and exclusive remedy between such parties relating to the Dispute,
including any claims, counterclaims, issues or accounting presented to the
arbitrators.  Judgment upon the Award may
 

 
15

--------------------------------------------------------------------------------

 

 
be entered in any court having jurisdiction.  To the fullest extent permitted by
law, no application or appeal to any court of competent jurisdiction may be made
in connection with any question of law arising in the course of arbitration or
with respect to any award made except for actions relating to enforcement of
this agreement to arbitrate or any arbitral award issued hereunder and except
for actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.
 
(h)  Any monetary award shall be made and payable in U.S. dollars free of any
tax, deduction or offset.  Each party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.
 
(i)  This Section 26 is intended to benefit and be enforceable by the
shareholders, directors, officers, managers (including the Manager or its
successor), agents or employees of the Company and the Company and shall be
binding on the shareholders of the Company and the Company, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.
 
27.  Consent to Jurisdiction and Forum.  This Section 27 is subject to, and
shall not in any way limit the application of, Section 26; in case of any
conflict between this Section 27 and Section 26, Section 26 shall govern.  The
exclusive jurisdiction and venue in any action brought by any party hereto
pursuant to this Agreement shall lie in any federal or state court located in
Boston, Massachusetts.  By execution and delivery of this Agreement, each party
hereto irrevocably submits to the jurisdiction of such courts for itself and in
respect of its property with respect to such action. The parties irrevocably
agree that venue would be proper in such court, and hereby waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.  The parties further agree and consent to the service of any process
required by any such court by delivery of a copy thereof in accordance with
Section 20 and that any such delivery shall constitute valid and lawful service
of process against it, without necessity for service by any other means provided
by statute or rule of court.
 
28.  Captions.  The captions included herein have been inserted for ease of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.
 
29.  Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes and
cancels any pre-existing agreements with respect to its subject matter.
 
30.  Severability.  If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other
 

 
16

--------------------------------------------------------------------------------

 

 
respect and of the remaining provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefits of the remaining provisions hereof.
 
31.  Survival.  The provisions of Sections 2 (limited to the obligation of the
Company to indemnify the Manager for matters provided thereunder), 14, 15
(limited to the obligations of the Company to keep information provided to the
Company by the Manager confidential as provided in the last proviso in such
Section), 16 (limited to the last paragraph of such Section), 17, 19, 20, 23,
24, 25, 26, 27, 30 and 31 of this Agreement shall survive the termination
hereof.
 
32.  Other Agreements. The parties hereto are also parties to an Amended and
Restated Property Management Agreement, dated as of the date hereof, as in
effect from time to time (the "Property Management Agreement").  The parties
agree that this Agreement does not include or otherwise address the rights and
obligations of the parties under the Property Management Agreement and that the
Property Management Agreement provides for its own separate rights and
obligations of the parties thereto, including, without limitation separate
compensation payable by the Company and the other Owners (as defined in the
Property Management Agreement) to the Manager thereunder for services to be
provided by the Manager pursuant to the Property Management Agreement.
 
















[Signature Page To Follow.]

 
17

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Business Management
Agreement to be executed as an instrument under seal by their duly authorized
officers, as of the day and year first above written.
 


 

 
SENIOR HOUSING PROPERTIES TRUST
         
By:  /s/ David J. Hegarty
       Name:  David J. Hegarty
       Title:  President and Chief Operating Officer
     
REIT MANAGEMENT & RESEARCH LLC
         
By:  /s/ David M. Lepore
       Name:  David M. Lepore
       Title:  Senior Vice President



 
SOLELY AS TO SECTION 15 HEREOF:
 
 
/s/ Barry M. Portnoy
Barry M. Portnoy
 
 
/s/ Gerard M. Martin
Gerard M. Martin
 
 
/s/ Adam D. Portnoy
Adam D. Portnoy
 
 
18

--------------------------------------------------------------------------------
